GARY D. WITT, Judge,
dissenting.
While I agree that this cause should be remanded to the trial court for further proceedings, I would affirm the trial court’s judgment sustaining Brown’s motion to suppress regarding the evidence recovered from the automobile (Malibu) and, therefore, I dissent in part from the result of the Majority opinion. The Majority opinion (1) fails to give appropriate deference to the factual findings and credibility determinations of the trial court, (2) erroneously determines that Appellant lacked standing to raise the issue of a reasonable expectation of privacy in the rental car (Malibu), and (8) does not adequately address that this case is still ripe for a Franks hearing. I would affirm the trial court’s judgment suppressing the evidence seized from the rental car. Further, based on the numerous constitutional violations by law enforcement, it is appropriate to remand to the trial court for further proceedings under Franks v. Delaware, to ensure that no evidence is improperly admitted in Brown’s trial in violation of his constitutional rights. 438 U.S. 154, 164-165, 98 S.Ct. 2674, 2681, 57 L.Ed.2d 667 (1978).
Factual Background
Problematically, the Majority opinion’s rendering of the relevant facts, in several places, appears to be in the light most favorable to the State. But in reviewing the trial court’s ruling on a motion to suppress, this Court is tasked to “ ‘review the facts and inferences therefrom in the light most favorable to the trial court’s ruling, and disregard all contrary inferences.’” State v. Clampitt, 364 S.W.3d 605, 608 (Mo.App. W.D.2012) (quoting State v. Nelson, 334 S.W.3d 189, 193 (Mo.App. W.D.2011)). Specifically, the Supreme Court has made clear that our job in reviewing a motion to suppress is to “defer[ ] to the trial court’s determination of credibility and factual findings, inquiring only ‘whether the decision is supported by substantial evidence, and it will be reversed only if clearly erroneous.’ ” State v. Faruqi, 344 S.W.3d 193, 199 (Mo. *171banc 2011) (citation omitted). Therefore, the following is a highlight of the relevant facts, as found by the trial court, which are critical to this Court’s disposition of the instant issue on appeal:
Det. John Failer testified that on March 29, 2008, officers were dispatched to a reported shooting by unknown black males at the Beta Lamb Educational Foundation, 2915 Swope Parkway, Kansas City, Jackson County, Missouri. Four individuals had responded to Research Hospital suffering from gunshot wounds. At the scene, officers observed .40 caliber, 9mm and 7.62 shell casings. Left at the shooting scene were two automobiles: a tan Chevy Malibu and a darker colored vehicle. Inside the Malibu, in plain view on the floorboard behind the driver’s seat, Det. Failer observed a black semi-automatic gun. The other vehicle looked like it had been shot.
Det. Failer testified that only the tan Malibu was towed to the Kansas City, Mo Police Department tow lot. At the time of the towing, Det. Failer agreed that the Mailbu (sic) was parked on private property, that he had no information stating the vehicle was involved in the shooting or that anyone was seen running to or from the vehicle.
Det. Failer agreed that the Kansas City, Missouri Police Department has towing procedures and, without objection, defendant offered Defendant’s 1, a copy of such towing procedures. Pursuant to the General Towing Procedures, there is no authority (nor, would such authority pass constitutional muster) for the police to tow a vehicle from private property, even if the officers suspect such vehicle is involved in a crime. General Towing Procedures B.6 states that vehicles shall be towed “From private property when a Uniform Traffic Ticket has been issued and a subpoena has been signed by an owner, lessee, or person in charge of the private property.” Towing a vehicle to the police garage is clearly a “seizure” within the meaning of the 4th Amendment. There were no exigent circumstances that would justify such seizure without a warrant, as the vehicle was within a secure crime scene.
The seizure of the Chevy Malibu was illegal, as no exigent circumstances existed to justify seizing the vehicle without a warrant and the seizure from private property was in violation of the Kansas City, Missouri Police Department’s towing procedures.
Search of 3129 Norton. Summary. Distilling the affidavit in support of the search warrant for 3129 Norton down, officers sought a search warrant because: On March 29, 2008, unknown black males shot four black males at 2915 Swope Parkway. At the scene, officers found a Chevy Malibu and observed a black semi-automatic handgun on the rear driver’s floorboard. Subsequently, police learned that Tyrone Brown had driven the vehicle to 2915 Swope Parkway. A search of the Malibu showed that the weapon found in the car — a .380 Llama — did not match shell casings found at the scene. Prior to the shooting, a confidential informant1 told police that Bounce Out Boys is a branch of the Five-Ace-Deuce gang, and that Terry Allen is the leader of the Bounce Out Boys. The source stated that Allen *172and other members of the Five-Ace Deuce held meetings at Tyrone Brown’s house at 3129 Norton.2 Then, on March 29, 2008, an anonymous tip was received stating Terry Allen and Andre Simmons were involved in the shooting at 2915 Swope Parkway. Based upon this information, officers sought and received a search warrant to search for and seize “Firearms; Ammunition; Trace evidence to include but not limited to blood, hair, fibers and any other microscopic evidence of an assault; Cell Phones; In-dicia or occupancy, residency, ownership, management and/or control of the premises ... including but not limited to utility and telephone bills, canceled envelopes and keys.”
In short, Tyrone Brown had driven a car to a party where a shooting occurred, and contained within the car was a gun that was not involved in the shooting. A confidential informant, prior to the shooting, stated that Teiry Alim holds meeting at Tyrone Brown’s house. And an anonymous tip3 stated Terry Allen was involved in the shooting. The affidavit contains no suggestions that the shooting was gang related; a confidential source with generalized information about Tyrone Brown’s house;4 an anonymous tip stating persons other than Brown were involved in the shooting; no suggestion that anyone went to Tyrone Brown’s house after the shooting; and no suggestion that weapons used in the shooting would be located at Tyrone Brown’s house.
The Affidavit.
This Court looks to the four corners of the affidavit. Pursuant to the affidavit in support of search warrant (State’s 1) for 3129 Norton: On March 29, 2008, approximately 2:00 a.m., Kansas City, Missouri Police Officers responded to a shooting at 2915 Swope Parkway, Kansas City, Jackson County, Missouri. Four black males arrived at Research Hospital suffering from gunshot wounds. They told officers that they were in a parking lot of a party at 2915 Swope Parkway when they were shot by “unknown black males.”
*173The scene of the shooting was the Beta Lambda Educational Foundation parking lot. Located in the parking lot was a tan Chevy Malibu, and officers could see a black handgun in plain view. There was no evidence that the Malibu was involved in the shooting, i.e. the vehicle had no bullet holes or other damage and no witnesses linked it to the shooting. The vehicle was parked on private property. The police towed the vehicle without a warrant, without the consent of the property owner, without the consent of the vehicle’s owner or permissive driver, and according to the detective, he could point to no towing procedures which would authorize towing the vehicle. Transcript 10-12. Subject to only a few specific and well delineated exceptions, warrantless searches and seizures are deemed per se unreasonable. State v. Ramires, 152, S.W.3d 385, 391 (Mo.Ct.App. W.D.2004).
[[Image here]]
Det. Wells was contacted by Latasha Wright concerning the Chevy Malibu. The testimony of Det. Wells and Latasha Wright was very different.
According to the affidavit, detectives located Latasha Wright. Wright told detectives that her mother had rented the Malibu for her to drive to and from work. ‘Wright stated that on 3/28/08 she allowed her former boyfriend Tyrone C. Brown ... to borrow the vehicle. She stated she received a phone call from Brown on 3/29/08 at 0240 hours from his cell phone, number 816-337-2317, Brown told her he had to leave the rental at the scene of a shooting. Brown told her he did not want the police to think he was involved in the shooting so he left it. Wright stated Brown brought the vehicle keys to her and she drove to the crime scene. Wright stated she observed the vehicle with police all around it so she decided not to retrieve the vehicle. Wright granted Detectives permission to process the vehicle for evidence.”
Ms. Wright tells a different story. She contacted Det. Wells about getting the vehicle released and was summoned to the police station by Det. Wells to sign documents for the release of the vehicle. She signed the documents. Detective Wells left the room. According to Det. Wells, while Ms. Wright sat in an empty room, he surreptitiously listened in as she spoke on her cell phone. According to Latasha Wright, Det. Wells then came in and took her purse and cell phone. He later returned having gone through her cell phone, and began questioning her, placing her under arrest, and ultimately gaining the information he sought and releasing her.
The Court must consider the credibility of the witnesses who testified. As previously noted Det. Devalkenaere was unwilling or unable to answer simple questions directly. The credibility of a witness who refuses to testify that a document states “unknown black males” when reading those exact words on the document before him is highly suspect. In judging the credibility of Det. Wells and Latasha Wright concerning the circumstances of her “consent,” the Court finds Ms. Wright more credible. Ms. Wright responded to the police station based upon a ruse that she merely needed to sign some documents to have the (illegally) seized vehicle released.
Once at the police department, after initial interrogation by Det. Wells, Wright was surreptitiously observed by Det. Wells, who then returned to the room and seized Wright’s purse and cell phone. Subsequent questioning by Det. Wells of Wright shows that Wells had gone through the cell phone prior to any “consent” being given.
*174The credibility of Ms. Wright concerning the seizure of her cell phone is bolstered by the testimony of Det. Devalkanaere in explaining the training he has received regarding seizing and searching cell phones. According to the Detective, police can seize and search a cell phone as part of a custodial arrest as the cell phone is a “closed container.” Once the arrested suspect is booked, according to Devalkanaere, the phone cannot be searched without a warrant. This confused view of the 4th Amendment will be discussed later, but this strange procedure is what Ms. Wright describes: Det. Wells seizes the phone, searched the phone, arrests Wright, has consent to search the phone signed, and then releases Wright from arrest.
Based upon the credibility of the witnesses, the Court finds that the purported “consent” to search the Malibu and Ms. Wright’s cell phone was not voluntarily given.
[[Image here]]
In this case, the police conducted a “car check” solely because a black female exited a house the police were watching. There was no probable cause or reasonable suspicion to stop the vehicle. “During the course of the car check Detectives observed several photos on Marshall’s cell phone.” Once illegally stopped, the officers found that the driver R. M., had an outstanding warrant and a suspended driver’s license. Based upon the testimony before the Court, the stop of R.M. was illegal. There was no such thing as a “car check” that authorizes the police to stop a vehicle to “check” for anything. If Kansas City, Missouri Police officers are being trained, as Det. Devalkenaere testified, that the police can go through a person’s cell phone incident to any arrest, this Court would suggest that such a policy violates the very foundation upon which the 4th Amendment rests.
The affidavit continued with the results of the search of the vehicle. Inside, a .380 LLAMA handgun was located with ammunition and papers identifying Leo Wright. Leo Wright is Latasha Wright’s brother. Tyrone Brown is a convicted felon. The weapon found is not of the same caliber as the weapons used in the shooting for which officers are seeking a search warrant.
Next, the affidavit refers to meeting with a confidential source on March 28, 2008, prior to the shooting on March 29, 2008. (Although the affidavit refers to the confidential source providing “Detectives with a detailed map and description of the residence” the state has not provided any documentation to defense counsel. Given that the state had failed to disclose “approximately 200 pages” of discovery on Monday of trial set for July 13, 2009, and that such documentation was not provided at the motion to suppress hearing, there is a strong presumption that the “detailed map and description of the residence” is a fabrication. In any event, with the burden of production and persuasion on the state, the Court finds that the paragraph referring to the confidential source does not support probable cause, due to the state’s failure to provide discoverable material with must exist if the statements in the affidavit concerning the confidential source are to be considered.
[[Image here]]
According to the source, Terry Allen is the leader of the “Bounce Out Boys” which is a branch of the “Five-Ace-Deuce” gang. Allen, according to this source, is motivating younger members to shoot and kill police when they are pulled over. Allen and other members of the Five-Ace-Deuce hold meetings at *175Tyrone Brown’s house. The source provided a detailed map and description of the residence.
A careful reading of the affidavit shows that the information purportedly provided by the confidential source regarding 3129 Norton is no more than an outside observer could observe and then provide a “detailed map and description of the residence.” There is no suggestion the source had ever been inside the residence or had ever observed anyone inside the residence. There is nothing in the affidavit to suggest that the confidential source has personally observed anything.
Then, the affidavit states that “The source had information that Detectives proved to be reliable based on investigations they had conducted.”
This curious language is different from what one would expect. A confidential source can be found to be reliable if, in the past the source has previously provided information to the police and that information was subsequently found to be truthful. The affidavit does not contain such language.
[[Image here]]
Alternatively, the confidential informant can provide information that is based upon personal observation corroborated through other sources. In the instant case, there is nothing in the affidavit to suggest the confidential informant had ever been inside the residence or had ever observed any persons inside the residence. A “detailed map and description of the residence” provides no more information than what a casual observer from the street could provide.
Next, the affidavit states that an anonymous tip was received stating that “Terry Allen and Andre Simmons were involved in the shooting at 2915 Swope Parkway.” This anonymous tip is not corroborated in any fashion and provides no additional details. This information would not support reasonable suspicion for a Terry-stop, much less probable cause.
[[Image here]]
The next paragraph of the affidavit provides no basis for probable cause, but does raise the issue of illegal searches and seizures by the Kansas City, Missouri Police Department. The Court has previously addressed the “car check” and search and seizure of the cell phone belonging to R.M. In any event, the Court finds that the information gleaned from the “car check” does not corroborate either the confidential source or anonymous tip, and does not support probable cause to search 3129 Norton.
The next paragraph establishes that Tyrone Brown lived at 3129 Norton. Tyrone Brown has standing to contest the search.
The final paragraph purporting to support probable cause lists Tyrone Brown, Terry Allen and Andre Simmons as known associates and concludes “It is the affiant’s belief the firearms used in the shooting at 2915 Swope Parkway may be located” at the house on Norton. The Court finds that “affiant’s belief’ is irrelevant and is not supported by probable cause.
During testimony by Dets. Devalka-naere and Wells, there was no evidence from any source, confidential or anonymous, suggesting that anyone involved in the shooting went to the house at 3129 Norton after the shooting or that guns used in the shooting would be located in the house.
Search of 2814 Indiana Avenue. The search warrant for 2814 Indiana Avenue was predicated upon the search and sei*176zure at 3129 Norton, which the Court has found illegal.
[[Image here]]
In the instant case, the search warrant for 2814 Indiana Avenue was based upon the illegal search of 3129 Norton, and not by means sufficiently distinguishable to purge the primary taint.
Trial Court’s Order (emphasis original; footnotes added by this author).
Prior to turning to the analysis, it must be reiterated that based on our standard of review, this Court must give proper deference to the above facts as found by the trial court. Faruqi, 344 S.W.3d at 199. The Majority’s presentation of the facts includes tucking into footnotes alarming matters such as the trial court’s finding that “assertions deleted [from its discussion of the search warrant] were those found by the trial court to have been based on illegal police coercion and trickery” as well as unsupported suppositions including that the victims in the March 29 shooting “apparently were not cooperative or were unable to provide information as to the assailants.”
Analysis

The trial court’s finding that the seizure of the automobile was illegal is supported bg substantial evidence and is not clearlg erroneous

The Majority reversed the cause, determining that Brown had no legitimate expectation of privacy in the Malibu because Brown effectively terminated the period of his permissive use when he returned the vehicle’s keys and therefore had no standing to challenge the seizure and search of the Malibu under Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978) and progeny.
“[I]t is well established that a driver of a borrowed vehicle may establish a reasonable expectation of privacy in a vehicle even though that driver is not the owner of the vehicle.” Johnson v. United States, 604 F.3d 1016, 1020 (7th Cir.2010) (additional citations omitted). In determining whether such a non-owner may claim a privacy interest in the area searched, courts consider first whether the driver manifested a subjective expectation of privacy in the area searched, in other words whether the individual has shown that “he seeks to preserve [something] as private.” The second question is whether that expectation of privacy is one society would consider objectively reasonable. Id. The court uses concepts of property law and societal standards to determine the reasonableness of defendant’s expectation. State v. Snow, 299 S.W.3d 710, 714 (Mo.App.2009).
The Majority explores a string of cases relating to whether a permissive user (with permission of the lessee) of a rental car has standing to assert that his or her reasonable expectation of privacy was infringed,5 ultimately determining that the issue need not be resolved in this case. But I see the question of whether a defendant is “the permissive user of a permissive driver” versus “the permissive user of a permissive user of a permissive driver” as a non-issue in the constitutional context. The issue is much simpler. Perhaps there was a breach of contract between Wright’s mother and the rental-car company, but that would not affect Brown’s Fourth Amendment right to privacy. “[U]se of the car may have resulted in a *177breach of contract between [the lessee] and the rental agency, but that does not automatically abolish Appellee’s standing to contest a violation of his constitutional rights.” Parker v. Texas, 182 S.W.3d 923, 927 (Tex.Crim.App.2006). Even if the vehicle had been stolen and the defendant did not know it had been stolen, he may still be able to establish that he had a reasonable expectation of privacy. C.f United States v. Cates, 641 F.Supp.2d 613 (N.D.Tex.2009) (defendant may have established reasonable expectation of privacy in stolen vehicle had he met his burden of establishing that he did not know it was stolen). Similarly, a person who sublets an apartment may still have a reasonable expectation of privacy in the apartment even though the lease between the landlord and principal tenant prohibits a sublease. See U.S. v. McClendon, 86 Fed. Appx. 92 (6th Cir.2004) (unpublished opinion holding that though rental arrangement might have violated rental agreement with housing authority, the violation did not deprive defendant of a reasonable expectation of privacy). The issue properly phrased is does the defendant have an expectation of privacy in the thing searched and if so, whether society deems it “reasonable.”6
And despite its analysis, the Majority’s specific holding is almost independent of the case law it analyzes surrounding permissive users of permissive drivers:
[E]ven if Wright had the authority to grant Brown possession of the vehicle, and even if that possession thereby afforded Brown a legitimate expectation of privacy therein, his expectation’s continued validity would logically coincide with the duration of his permissive use. When Brown returned the vehicle’s keys to Wright, he effectively terminated the period of his permissive use, and accordingly, any expectation of privacy he had in the vehicle. As the Malibu was neither seized nor searched until after Brown had terminated the period of his permissive use, he failed to establish that he had a legitimate expectation of privacy at the relevant time period.
Rather than determine that Brown had no reasonable expectation of privacy as a permissive driver, the Majority instead holds, that as a factual matter, Brown no longer possessed the automobile. I take issue with the Majority’s decision in part because the crux of its holding — whether Defendant had effectively terminated his permissive use — is a factual resolution for the trial court and is beyond our province. Moreover, the Majority’s recitation of the facts, which even though stated favorably to the State, does not indicate that there is anything clearly erroneous in the trial court’s finding on the matter of the duration of Defendant’s use of the vehicle:
Wright said that Brown called her around 2:40 a.m. [the night of the shooting] and told her there had been a shooting and that he needed to leave the car at the scene of the shooting so that the police would not suspect his involvement. At some point thereafter, Brown returned the keys to Wright. Wright said she went to the scene of the shooting to try to recover the car shortly after receiving the call from Brown. *178But she did not recover the car at that time because when she arrived at the parking lot, she saw that the car was in an area secured by police for investigative purposes.
(Emphasis added.)
While the record does indicate that Brown told Wright that he left the car at the scene of the shooting for her to retrieve, the record does not indicate when or how Brown “terminated his period of permissive use.” It is not only unclear when Brown returned the keys to Wright in relation to when the car was seized, but it is also unclear whether the return of those keys was by itself a renunciation of possessive use. Certainly two people can share possession of a car with a single set of keys. But in any event, such factual determinations are simply inappropriate at this level of review.7 The officer’s testimony that he “couldn’t open up the door” of the Malibu at the scene, is further evidence that Brown locked the vehicle before leaving it, evidencing further his expectation of privacy. Viewing the facts in the light most favorable to the trial court’s ruling, the record supports the finding that Brown had a reasonable expectation of privacy in the Malibu.
As I would affirm the trial court’s finding that Brown indeed had a reasonable expectation of privacy, the legality of the search is the next issue that must be addressed. A lawful seizure must not run afoul of the rights guaranteed by the Fourth Amendment to the United States Constitution, namely the rights of citizens “to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.” “Reasonableness, therefore, is the ‘touchstone’ of the Fourth Amendment.” State v. Waldrup, 331 S.W.3d 668, 672 (Mo. banc 2011). As a general rule, warrantless seizures are unreasonable and, thus, unconstitutional. State v. Pike, 162 S.W.3d 464, 472 (Mo. banc 2005).
“The State can overcome the presumption that a warrantless search and seizure is unreasonable by showing that it falls within one of a carefully defined set of exceptions, many of which are based on the presence of exigent circumstances.” State v. Rutter, 93 S.W.3d 714, 723 (Mo. banc 2002). In this case, the State argues that the seizure of the Malibu was permissible under the “automobile exception” to the warrant requirement. Specifically, the State argues, “[u]nder the automobile exception to the warrant requirement, officers who have probable cause that contraband is located within a vehicle can search anywhere in the vehicle where such contraband can be found.” State v. Irvin, 210 S.W.3d 360, 362 (Mo.App.2006) (citation omitted). The State further argues that there was probable cause that the Malibu contained evidence related to the shooting.
The issue of whether the officers might have established probable cause to search the vehicle by way of a warrant is not before the court. The police officer testified that he could not enter the vehicle (which implies that it was locked), that everyone had scattered from the scene after the shooting (a reasonable response for anyone near where a shooting breaks out), that there was no broken glass or other damage to the Malibu, that no one was observed running to or from the Malibu, that the police had no information that the car was involved in the shooting, that another car at the scene looked like it contained bullet holes but the police chose *179not to search, seize or tow it, and that the tow of the Malibu was in violation of the police department’s written towing procedure. “More than bare suspicion is required to support a finding of probable cause.” State v. Matchell, 106 S.W.3d 553, 555 (Mo.App.2003). Whether a judge might have found probable cause to seize the car is speculative. Certainly the police had the car in an area secured by crime scene tape and no one was present attempting to remove the car from the scene; therefore, there is absolutely no reason why the police could not have applied for a warrant before they towed and/or searched the car, if they in fact believed that they had probable cause to obtain a warrant. But what is clear is that the trial court’s determination that Brown had an expectation of privacy and that his expectation was reasonable is not clearly erroneous.
This cause should be remanded for a hearing to determine whether the underlying search warrants for the two residences violated the Franks doctrine
In the second part of its opinion, the Majority holds that the search warrant applications for the two residences were sufficient to establish probable cause.
The State argues that the trial court “erred in sustaining Defendant’s motion to suppress the evidence obtained as a result of the search of Defendant’s residence at 3127 Norton because the search and seizure did not violate the Fourth Amendment in that the search was conducted pursuant to a valid search warrant.”
The Missouri Supreme Court recently outlined the following applicable law:
The Fourth Amendment to the United States Constitution guarantees that no warrant shall issue except upon probable cause supported by oath or affirmation. State v. Berry, 801 S.W.2d 64, 66 (Mo. banc 1990). A neutral magistrate or judge must determine probable cause from the totality of the circumstances. Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). In determining whether probable cause exists, the issuing magistrate or judge must “make a practical, common-sense decision whether, given all the circumstances set forth in the affidavit before him [or her] ... there is a fair probability that contraband or evidence of a crime will be found in a particular place.” Id. The presence of such contraband or evidence need not be established at a prima facie level, by a preponderance of the evidence or beyond a reasonable doubt. State v. Laws, 801 S.W.2d 68, 70 (Mo. banc 1990).
Accordingly, in reviewing a trial court’s ruling on a motion to suppress evidence seized pursuant to a search warrant, the court gives great deference to the initial judicial determination of probable cause that was made at the time the warrant issued. Berry, 801 S.W.2d at 66. Because there is a strong preference in the Fourth Amendment for searches to be conducted pursuant to a warrant, a reviewing court should not quash a warrant by construing it in a hyperteehnical, rather than a commonsense, manner. Gates, 462 U.S. at 235-36, 103 S.Ct. 2317. The duty of a reviewing court is simply to ensure that the issuing judge had a substantial basis for determining that probable cause for the search did exist. Id. at 238, 103 S.Ct. 2317. In conducting the review of whether probable cause exists, the appellate court may not look beyond the four corners of the warrant application and the supporting affidavits. Laws, 801 S.W.2d at 70 n. 1. The court will only reverse if the issuing magistrate or *180judge clearly erred in initially determining, based on the totality of the circumstances, that probable cause existed. State v. Norman, 133 S.W.3d 151, 159 (Mo.App.2004).
State v. Neher, 213 S.W.3d 44, 49 (Mo. banc 2007).
However, after a defendant has filed a motion to suppress attacking the validity of the warrant by challenging the veracity of the information contained in the supporting affidavits, it is well established that the initial determination of probable cause is no longer entitled to absolute deference:
When the Fourth Amendment demands a factual showing sufficient to comprise ‘probable cause,’ the obvious assumption is that there will be a truthful showing”. This does not mean “truthful” in the sense that every fact recited in the warrant affidavit is necessarily correct, for probable cause may be founded upon hearsay and upon information received from informants, as well as upon information within the affiant’s own knowledge that sometimes must be garnered hastily. But surely it is to be “truthful” in the sense that the information put forth is believed or appropriately accepted by the affiant as true. It is established law that a warrant affidavit must set forth particular facts and circumstances underlying the existence of probable cause, so as to allow the magistrate to make an independent evaluation of the matter. If an informant’s tip is the source of information, the affidavit must recite some of the underlying circumstances from which the informant concluded that relevant evidence might be discovered, and some of the underlying circumstances from which the officer concluded that the informant, whose identity need not be disclosed was credible or his information reliable. Because it is the magistrate who must determine independently whether there is probable cause, it would be an unthinkable imposition upon his authority if a warrant affidavit, revealed after the fact to contain a deliberately or reckless false statement, were to stand beyond impeachment.
Franks v. Delaware, 438 U.S. 154, 164-165, 98 S.Ct. 2674, 2681, 57 L.Ed.2d 667 (1978) (emphasis added) (quotations and citations omitted).
“To attack the veracity of a search warrant affidavit in an attempt to void the warrant and exclude evidence, a defendant must make a substantial preliminary showing that the affiant knowingly and intentionally, or with reckless disregard for the truth, included a false statement in the affidavit.” State v. Sherman, 927 S.W.2d 350, 355 (Mo.App. W.D.1996) (citing State v. Miller, 815 S.W.2d 28, 33 (Mo.App. 1991)). “Where the defendant makes a substantial preliminary showing that a false statement knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant affidavit, and if the allegedly false statement is necessary to the finding of probable cause, the Fourth Amendment requires that a hearing be held at the defendant’s request.” Cone v. State, 316 S.W.3d 412, 417-18 (Mo.App. W.D.2010) (quoting Franks, 438 U.S. at 155, 98 S.Ct. 2674). “In the event that at that hearing the allegation of perjury or reckless disregard is established by the defendant by a preponderance of the evidence, and, with the affidavit’s false material set to one side, the affidavit’s remaining content is insufficient to establish probable cause, the search warrant must be voided and the fruits of the search excluded to the same extent as if probable cause was lacking on the face of the affidavit.” Id.; see also State v. Mitchell, 20 S.W.3d 546, 554-55 *181(Mo.App. W.D.2000) (“[DJeliberate omissions in an affidavit provide a basis to challenge a search warrant where the defendant shows ‘(1) that the police omitted facts with the intent to make, or in reckless disregard of whether they thereby made, the affidavit misleading, [citations omitted]; and (2) that the affidavit if supplemented by the omitted information would not have been sufficient to support a finding of probable cause.’ ”).
“Merely to allege that the affidavit contained false information does not suffice. The defendant must also show that the affiant knew of the falsity or submitted the affidavit with reckless disregard for its truth or falsity.” Cone v. State, 316 S.W.3d 412, 418 (Mo.App. W.D.2010) (quoting State v. Leisure, 772 S.W.2d 674, 683 (Mo.App. W.D.1989) (overruled on other grounds in Joy v. Morrison, 254 S.W.3d 885, 888 n. 7 & 888-89 (Mo. banc 2008))) (emphasis added).
Here, the trial court was justified in its exasperation with the police conduct. The trial court found that the police fabricated testimony; engaged in illegal coercion and trickery to obtain “permission” to search the Malibu; unlawfully searched the rental car driven by Brown; were guilty of the unlawful and unconstitutional stop of R.M. under the guise of a “car check” solely because R.M. visited 2814 Indiana; were guilty of the unlawful and unconstitutional search of R.M.’s cell phone while in that automobile;8 and were guilty of the unlawful and unconstitutional search of Wright’s cell phone while she was being detained at the police station. It is also interesting to note that the police obtained the search warrants in question ostensibly to locate evidence regarding a shooting that occurred at 2915 Swope Parkway, and yet no evidence was recovered that was connected with those events.9 It was only after the search warrant was executed that the focus of the investigation switched to the robbery that is the subject of the current charges against Brown.
Taken together, the evidence of the events leading up to the issuance of these search warrants could support the trial judge’s belief that the officers in question believed that Brown was involved in criminal activity and that they bent the rules, including fabricating a confidential informant, in order to obtain a search warrant to see if they could find evidence of a crime. The trial court’s determination that the police violated multiple persons’ constitutional rights raises alarming questions as to whether these very officers did their job properly and fairly in obtaining a search warrant of the residence at 3127 Norton. To conclude otherwise would force the trial court to disregard its common sense and specific knowledge of what had transpired during the course of this investigation. Certainly, the trial court in *182this case did make a finding that the affidavit in support of this warrant contained fabricated information regarding the “consent” of Wright for the search of the Malibu.
The Majority opinion notes that Brown did not raise a Franks issue in his Motion to Suppress. However, it was not until after the hearing began that the information giving rise to the Franks issue was obtained by Brown. (i.e. more than 200 pages of previously undisclosed discovery materials, and the officer’s testimony regarding the multiple violations of the constitutional rights of various individuals in obtaining the information that gave rise to the affidavits in support of the search warrants). Certainly, Brown could have (and better practice would have been to) orally requested to amend his motion at that time to include a Franks allegation or in the alternative moved for a continuance so that a proper motion under Franks could be filed. However, the record indicates that Brown had noticed his motion up for hearing on at least three prior occasions and that each time the hearing had to be continued because one of the police officers failed to appear for the hearing, even though the officer had been subpoenaed to appear for at least one of those prior hearings. Under these circumstances, it was not unreasonable for defense counsel to proceed expeditiously once all the witnesses were finally present for the hearing. One reason that appellate courts defer to the trial court’s credibility determinations is that the local trial judge not only views the testimony of the witnesses first hand, but also, because the local trial judge interacts with the local prosecutors, local defense attorneys and local law enforcement officers on a regular basis and the trial judge is in a much better position to determine the credibility of those individuals than we are from a cold transcript, of. Goodman v. Holly Angle, LMT, 342 S.W.3d 458, 462 (Mo.App. W.D.2011) (trial court’s prior experience with counsel is a relevant consideration).
Accordingly, I would remand this matter for the trial court to allow Brown to file a proper motion under Franks and present any additional evidence that may be relevant to that' motion. For it is only pursuant to a Franks analysis that the trial court can properly review the issues of this case. A Franks analysis will allow the trial court the opportunity to make further findings and conclusions within the relevant legal framework of Franks as it pertains to the Court’s conclusion “that the affidavit to search 3129 Norton lacked probable cause, and ... that the search of 2814 Indiana Avenue was the fruit of the illegal search of 3129 Norton.” Judgment, pg. 17. The trial court granted Brown’s motion to exclude evidence only after the trial court made the following findings and conclusions that the affidavit submitted by the police for the applicable search warrant contained “a fabrication”:
[T]he affidavit refers to meeting with a confidential source on March 28, 2008, prior to the shooting on March 29, 2008. (Although the affidavit refers to the confidential - sources providing “Detectives with a detailed map and description of the residence” the state has not provided any documentation to defense counsel. Given that the state had failed to disclose “approximately 200 pages” of discovery on the Monday of trial set for July 13, 2009, and that such documentation was not provided at the motion to suppress hearing, there is a strong presumption that the “detailed map and description of the residence” is a fabrication. In any event, with the burden of production and persuasion on the state, the Court finds that the paragraph'referring to the confidential sources does not support probable cause, due to the *183state’s failure to provide discoverable material which must exist if the statements in the affidavit concerning the confidential source are to be considered.)
The Court has concluded that, based upon the state’s failure to disclose documentation regarding the confidential source, that the information regarding the source cannot be considered.
Judgment, pg. 12.
On appeal, Brown argues that “as the finder of fact, Judge Schieber [the trial court] has found what is a Franks violation.” However, it is unclear from the record that the trial court did in fact find a Franks violation. The trial court never once mentioned the Franks opinion or any of its progeny in its judgment. Here, the absence of a Franks analysis can be placed upon Brown, who failed to make a specific request for a Franks hearing. As previously mentioned, it is incumbent upon the defendant to inject this issue before the trial court: “To attack the veracity of a search warrant affidavit in an attempt to void the warrant and exclude evidence, a defendant must make a substantial preliminary showing that the affiant knowingly and intentionally, or with reckless disregard for the truth, included a false statement in the affidavit.” State v. Sherman, 927 S.W.2d 350, 355 (Mo.App. W.D.1996) (citing State v. Miller, 815 S.W.2d 28, 33 (Mo.App.1991)); see also State v. Trenter, 85 S.W.3d 662, 670 (Mo.App. W.D.2002) (“Respondents here did make allegations of deliberate falsehood. However, the motion did not specify what portion of the affidavit was claimed to be false, nor was it supported by any offer, of proof or affidavits of witnesses. There was no explanation of this omission. Such a motion does not state a cognizable claim under Franks ”).
Here, Brown’s Motion to Suppress Physical Evidence contained boilerplate language that the “search warrants were improper on their face or were illegally issued.” But, as is acknowledged by the Majority, nothing would preclude Brown from filing a more specific Franks motion on remand. Collateral estoppel does not apply to suppression rulings due to their interlocutory nature. There is “no irregularity in hearing evidence on a motion to suppress on more than one occasion; a trial court’s ruling on a motion to suppress is interlocutory and remains so up to the time the evidence is admitted.” State v. Pugh, 600 S.W.2d 114, 117 (Mo.App. S.D. 1980); see also State v. Merchant, 363 S.W.3d 65 (Mo.App. E.D.2011).
The trial court’s order is unclear whether its holding is a sanction based on the State’s discovery violation as it pertained to the 200 pages of previously undisclosed materials and lack therein of the map allegedly made by the confidential informant, or whether instead it is based on a Franks violation as it pertains to the warrant in question. See Judgment, pg. 12. (“The Court has concluded that, based upon the state’s failure to disclose documentation regarding the confidential source, that the information regarding the source cannot be considered.”); If the trial court wishes to exclude evidence pursuant to a discovery violation, the Court must follow the mandates of our applicable law. See Rule 25.18; see also State ex rel. Jackson County Prosecuting Attorney v. Prolces, 363 S.W.3d 71 (Mo.App. W.D. 2011).
If, on the other hand, the trial court intended to issue a Franks order, the following should be noted by the trial court on remand. In finding “that the paragraph referring to the confidential source does not support probable cause,” the trial court rested on the improper conclusion that “the burden of production and persuasion [was] on the state.” But, as previous*184ly mentioned, in a Franks hearing the burden of proof is on the defendant. See Cone, 316 S.W.3d at 417 (emphasis added) (“In the event that at that hearing the allegation of perjury or reckless disregard is established by the defendant by a preponderance of the evidence, and, with the affidavit’s false material set to one side, the affidavit’s remaining content is insufficient to establish probable cause, the search warrant must be voided and the fruits of the search excluded to the same extent as if probable cause was lacking on the face of the affidavit.”).
Furthermore, the trial court made a finding that it presumed that the map was “a fabrication,” noting that “the State has not provided the Defendant with any documents regarding this source, this interview, or this map.... The failure to provide such documents creates a presumption that either they do not exist or have been intentionally withheld. In either case, this weighs heavily against the State.” The trial court concluded that therefore the confidential informant was also a fabrication. “In any event,” noted the trial court, “with the burden of production and persuasion on the state, the Court finds that the paragraph referring to the confidential source does not support probable cause, due to the state’s failure to provide discoverable material which must exist if the statements in the affidavit concerning the confidential source are to be considered.”
But to order relief pursuant to Franks, the trial court must make clear and unambiguous findings that “the affiant knew of the falsity or submitted the affidavit with reckless disregard for its truth or falsity.” Cone, 316 S.W.3d at 418. Here, the trial court’s order, which only outlined the Court’s presumptions, fell short of specific finding that the affidavit in fact contained perjured or recklessly false statements.
However, justice requires that Brown, if he chooses to do so, be allowed to properly raise a Franks issue and the trial court be permitted to make appropriate findings and conclusions pursuant to the above case law on remand. Were the trial court to make the requisite Franks findings that the police fabricated the meeting with the confidential informant in its affidavit for a warrant to search 3127 Norton, the Court would be justified in concluding that “the affidavit if supplemented by the omitted information would not have been sufficient to support a finding of probable cause.” Mitchell, 20 S.W.3d at 555. In addition to excluding the information provided by the confidential informant, when one additionally excludes the uncorroborated anonymous tip and the other evidence .that the Majority also concludes was improperly obtained by the police, the affidavit in question is stripped to its bare bones.
Even if taken as true, the affidavit in this case establishes that: (1) Brown was, along with many other people, at a party where a shooting occurred in a parking lot across the street; (2) The car Brown had been in prior to the shooting had a gun in it that was not connected in any way to the shooting; (3) Brown was a member of a gang and the gang had meetings at a house where Brown resided; and (4) Brown and Terry Allen were members of the same gang.
The only thing that tied Brown or this address to involvement in the shooting was an uncorroborated anonymous tip that two other men (Terry Allen and Andre Simmons), were involved in the shooting. “An anonymous tip by itself seldom, if ever, provides reasonable suspicion that a person has committed a crime warranting a *185Terry-stop.” 10 State v. Weddle, 18 S.W.Bd 389, 393 (Mo.App. E.D.2000). An uncorroborated anonymous tip does not even give rise to a reasonable suspicion of criminal activity, let alone probable cause. State v. Roark, 229 S.W.3d 216 (Mo.App. W.D.2007). Even if this anonymous tip had been corroborated in some fashion, the fact that two other men (not Brown) were involved in the shooting, there was still nothing tying Brown or this address to the shooting, except the confidential informant’s statement that Brown and Terry Allen were in the same gang and that gang had at some unknown time in the past occasionally met at this house.
Here, the relevant question was (and is) whether there was probable cause to issue a warrant to search 3127 Norton. If the trial court finds a Franks violation and excludes the information allegedly obtained from the confidential informant, there is little left to support the warrant. Beyond the fact that some unknown person had placed the numbers 3129, instead of 3127, on the exterior of the home, the State fails to pinpoint what other proper basis it adduced in the affidavit to support the issuance of the warrant. This is of course extremely problematic because “[suppression ... remains an appropriate remedy if the magistrate or judge in issuing a warrant was misled by information in an affidavit that the affiant knew was false or would have known was false except for his reckless disregard of the truth.” Trenter, 85 S.W.3d at 679 (quoting U.S. v. Leon, 468 U.S. 897, 923, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984) (citing Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978))).
For all of the aforementioned reasons, I would affirm the judgment suppressing the evidence seized from the Malibu and remand the cause for further proceedings on the remaining issues.

. The Majority places great weight on the fact that this confidential informant was listed as a "gang affiliate” and assumes that this means that the informant was affiliated with the gang to which Brown allegedly belongs. There is nothing in the record to support the assumption that the confidential informant was affiliated with any particular gang and an assumption that he was affiliated with a rival gang could be supported just as easily.


. There is nothing in the affidavit or evidence as to when in the past these alleged meetings may have occurred. The evidence established that the confidential informant was in prison at the time he made these statements to the police, so it is reasonable to assume that the information was at least months if not years old. Rosencranz v. United States, 356 F.2d 310, 316 (1st Cir.1966). ("[The affidavit] speaks, after all, of the time when an anonymous informant conveyed information to the officer, which could have been a day, a week, or months before the date of the affidavit. To make a double inference, that the undated information speaks as of a date close to that of the affidavit and that therefore the undated observation made on the strength of such information must speak as of an even more recent date would be to open the door to the unsupervised issuance of search warrants on the basis of aging information.”).


. This anonymous tip is the only statement in the affidavit that connects anyone even mentioned in the affidavit to being actively involved in the shooting in question, and does not in any way suggest that Brown was involved in the shooting. Without this uncorroborated anonymous tip, the most that is established in the affidavit is that Brown was one of a very large group of people present at a party when a shooting occurred in a parking lot across the street. State v. Roark, 229 S.W.3d 216 (Mo.App. W.D.2007) ("An uncorroborated anonymous tip does not even give rise to a reasonable suspicion of criminal activity, let alone probable cause.”).


.There is nothing in the affidavit or evidence that this confidential informant had been present at any of these alleged meetings or had ever even been inside of the house he described. The only thing he described was the location of the house and a description of the outside of that house, along with the now missing map that he allegedly drew of its location.


. For a summary of the three main approaches, see also Matthew M. Shafae, United States v. Thomas: Ninth Circuit Misunder"Standing”: Why Permission to Drive should not be necessary to create an Expectation of Privacy in a Rental Car, 37 Golden Gate U.L.Rev. 579 (2007).


. See U.S. v. Baker, 221 F.3d 438, 443 (3d Cir.2000) (Where defendant was vague about who owned the car he borrowed, court held, "a discrepancy between an individual's statement regarding the owner of the car he is driving, and the identity of the owner of the car as reflected by the title and registration, is not, enough, by itself, to destroy the driver’s reasonable expectation of privacy when there is clear evidence of continuing possession and control, as well as no evidence that the driver obtained the car illegitimately." (emphasis added)).


. Factual cloudiness led the Seventh Circuit to reverse for an evidentiary hearing in a post-conviction relief setting where the issue of reasonable expectation of privacy in a borrowed vehicle was in question. Johnson, 604 F.3d 1016 (2010).


. No greater example of the reasonable expectation of privacy a person has in a modern cell phone can be set forth than the officer’s statement that when he illegally searched the cell phone of this individual he observed photos of the cell phone’s owner naked and engaging in sexual relations with Brown. See State v. Clampitt, 364 S.W.3d 605, 610 (Mo.App. W.D.2012) (noting cases holding that individuals have a reasonable expectation of privacy in their cell phones and the information stored therein). This cell phone was locked and protected by a numerical code to prevent others from viewing its contents, further evidencing the owner’s expectation of privacy.


. The gun recovered in the Malibu was a .380 LLAMA handgun located with ammunition and papers identifying Leo Wright, Latasha Wright’s brother. The weapon found was not of the same caliber as the weapons used in the shooting for which officers were seeking a search warrant and its proximity to the belongings of Leo Wright cuts against an assumption that it was possessed by Brown.


. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).